Citation Nr: 0918849	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as a result of exposure to herbicides.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities to include as secondary 
to type II diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities to include as secondary 
to type II diabetes mellitus. 

4.  Entitlement to service connection for peripheral 
neuropathy of the head as secondary to include as secondary 
to type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The evidence fails to establish that the conditions of 
the Veteran's service involved duty or visitation in the 
Republic of Vietnam.

3.  The service treatment records are negative for type II 
diabetes mellitus and the disability has not been causally or 
etiologically related to active service.  

4.  Peripheral neuropathy of the head, lower extremities, and 
upper extremities has not been related to any service-
connected disability nor is there any evidence of peripheral 
neuropathy during active service or for many years 
thereafter.






CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service nor may it be presumed to be.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.309, 
3.313 (2008).

2.  Peripheral neuropathy of the lower extremities, upper 
extremities, and head, was not incurred in or aggravated by 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in June 2005, prior to the September 2005 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   
In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection on a direct and secondary 
basis.  In addition, the Veteran was informed as to the 
presumption of service connection for exposure to herbicides.  
The RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating.  However, this is deemed harmless error.  The 
Veteran's claims for service connection are being denied and, 
consequently, no disability rating or effective date will be 
assigned.  Therefore, the Veteran is not prejudiced by a 
decision at this time.  

Thus, the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.            38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran's service treatment records and VA medical 
records are associated with the claims file.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.   

The record reflects that the Veteran has not been afforded VA 
examinations with respect to the claims on appeal.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  With respect to the Veteran's claim of entitlement 
to service connection for type II diabetes mellitus as a 
result of exposure to herbicides, there is no evidence that 
the Veteran had in-country service in Vietnam and, therefore, 
the presumptive service connection regulations do not apply.  
Furthermore, there is no evidence of type II diabetes 
mellitus in active service nor is there any indication that 
the current disability is related to active service or any 
incident therein.  As all of the elements of Mclendon have 
not been met, an examination is not necessary.  In regard to 
the Veteran's claims for service connection for peripheral 
neuropathy of the head, lower extremities, and upper 
extremities as secondary to type II diabetes mellitus, the 
Board also finds that an examination is not necessary.  As 
described in detail below, the Veteran is not service-
connected for type II diabetes mellitus and, therefore, 
service connection on a secondary basis cannot be 
established.  In addition, there is no evidence of any 
peripheral neuropathy during service nor is there any 
indication that peripheral neuropathy of the head, lower 
extremities or upper extremities is related to active 
service.  Consequently, VA is not required to afford the 
Veteran examinations with respect to the claims on appeal. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Additionally, there are statutory presumptions and VA 
regulations implementing them, that are intended to allow 
service connection for certain diseases when the evidence 
might otherwise not indicate service connection is warranted.                    
See 38 C.F.R. § 3.303(d) (2008).  In the case of a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, including Agent Orange, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.   38 
C.F.R. § 3.307(a)(6)(iii) (2008).  The following diseases 
shall be service connected if the Veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, and provided 
further that the requirements of 38 C.F.R. § 3.307(d) (2008) 
are satisfied: chloracne or other acneform disease consistent 
with chloracne if manifest to a degree of 10 percent within 
one year of date of last exposure, type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.             
38 C.F.R. § 3.309(e) (2008).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  The 
Board acknowledges that the Veteran's claimed type II 
diabetes mellitus is one of the diseases for which the 
presumption applies.  [The presumption also applies to acute 
and subacute peripheral neuropathy, which is defined in the 
regulations as "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolve within two years of the date of onset."  See 38 
C.F.R. § 3.309(e), Note 2 (2008); but see Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630, 27,630-27,641 (May 20, 2003) (which classifies 
chronic persistent peripheral neuropathy as a condition 
specifically not associated with herbicide exposure).  As 
described below the Veteran's peripheral neuropathy was not 
diagnosed for over 30 years after service and therefore does 
constitute acute and subacute peripheral neuropathy].  
However, for the reasons stated below the presumption does 
not apply in this instance.  General Counsel Opinion, 
VAOPGCPREC 27-97 (July 23, 1997), stated that claimants must 
demonstrate actual duty or visitation in the Republic of 
Vietnam to have qualifying service sufficient to raise the 
presumption of exposure to Agent Orange.  Service in a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam.  See VAOPGCPREC 27-97 (O.C.G. Prec. 27-97).  
However, 'service in the Republic of Vietnam' includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008) (upheld VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of his or her military duty in order to be 
entitled to the presumption of herbicide exposure under 38 
U.S.C.      § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)). 
 See also 38 C.F.R. § 3.313 (2008).

III.	Type II diabetes mellitus

Initially, the record shows that the Veteran served in the 
Navy from September 1971 to September 1974 during the Vietnam 
War.  The DD Form 214 reveals that he received the Vietnam 
Service Medal and the Combat Action ribbon.  The records show 
that the Veteran was stationed on the USS HENDERSON and that 
he received a combat action ribbon due to the USS HENDERSON'S 
missions.  However, he is not asserting a combat-related 
injury.  See U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).  Instead, the Veteran contends that he 
incurred type II diabetes mellitus as a result of herbicide 
exposure during his time in service.  Specifically, in the 
November 2005 Notice of Disagreement (NOD), the Veteran 
asserted that he was aboard the USS HENDERSON that put into 
port at Da Nang, Republic of South Vietnam in late 1972 to 
early 1973 and that he went ashore in Vietnam during the 
performance of his duties.  He also stated that his duties as 
a ship's swimmer and diver exposed him to contaminated runoff 
waters.  

Upon a review of the evidence, there is no indication that 
the Veteran was ever in-country in the Republic of Vietnam 
during the Vietnam War.  The Board notes that while the 
Veteran was awarded the Vietnam Service Medal, this 
decoration was awarded to all members of the Armed Forces of 
the United States serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspace above in direct support of operations in Vietnam.  
Thus, receipt of the Vietnam Service Medal is not 
determinative of actual service in Vietnam.  Indeed, the 
National Personnel Records Center (NPRC) responded that they 
were unable to determine whether or not the Veteran had in-
country service in the Republic of Vietnam.  It was noted 
that the Veteran served aboard the USS HENDERSON which was in 
the official waters of Vietnam from December 13, 1972 to 
January 7, 1973, from January 13, 1973 to January 14, 1973, 
January 25, 1973 to January 26, 1973, January 30, 1973 to 
February 23, 1973, March 4, 1973 to March 6, 1973, and from 
March 24 to March 28, 1973.  The Internet evidence regarding 
the USS HENDERSON'S history did not reveal whether those 
aboard the USS HENDERSON served in-country.  Following the 
NPRC's response, the RO notified the Veteran in November 2006 
and asked him to identify the month and year he was at port 
in Da Nang, Vietnam while serving aboard the USS HENDERSON.  
The Veteran did not respond to the request and has not 
submitted any additional evidence that indicates that he 
served in-country.  Here, the evidence of record shows that 
the USS HENDERSON was present in the offshore waters of the 
Republic of Vietnam during the time the Veteran served 
abroad.  

The Veteran has argued that presumptive herbicide exposure is 
available for Navy personnel who served in the coastal waters 
of Vietnam.  See the Veteran's October 2006 substantive 
appeal.  However, the case that the Veteran cites in support 
of his argument, Haas v. Nicholson, 20 Vet. App. 257 (2006), 
has been overturned during the course of the Veteran's 
appeal.  In May 2008, the United States Court of Appeals for 
the Federal Circuit upheld VA's requirement that a veteran 
must have been present within the land borders of Vietnam at 
some point in the course of his or her military duty in order 
to be entitled to the presumption of herbicide exposure under 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (2008).  The United States 
Supreme Court recently denied certiorari.  See 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Therefore, as the 
evidence fails to establish that the Veteran set foot in the 
Republic of Vietnam, the Veteran does not satisfy the 
regulations to warrant application of the presumption 
provided by law or regulation in 38 U.S.C.A. § 1116(f) (West 
2002) or 38 C.F.R.  § 3.307(6)(iii) (2008).  

Consequently, the Board will limit its analysis to a direct 
service connection as required by Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The VA treatment records show that the Veteran has a current 
diagnosis of type II diabetes mellitus.  See 2003 VA 
treatment records.  

However, there is no evidence of type II diabetes mellitus in 
the service treatment records.  The August 1974 separation 
examination report is completely negative for any notation, 
diagnosis, or documentation related to diabetes mellitus.  

Furthermore, there is no evidence of a diagnosis of type II 
diabetes mellitus until 2003, approximately 29 years after 
the Veteran's separation from service.  The Court has 
indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that Veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, 
the lack of any objective evidence of continuing complaints, 
symptoms, or findings of type II diabetes mellitus for 
approximately 29 years between the period of active service 
and the first evidence of type II diabetes mellitus is itself 
evidence which tends to show that this disability did not 
have its onset in service or for many years thereafter.

Additionally, there is no competent medical evidence relating 
the Veteran's type II diabetes mellitus to active service.  
The only evidence relating the Veteran's type II diabetes 
mellitus to service are the Veteran's own statements.  
Although the Veteran can attest to lay-observable events or 
the presence of disability or symptoms of disability subject 
to lay observation, he is not competent to render an opinion 
regarding the medical etiology of a claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Lastly, there is no indication that the Veteran was diagnosed 
within one year of separation from service as required to 
meet the presumption for chronic diseases.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).   
As noted above, the Veteran was not diagnosed with type II 
diabetes until 2003, approximately 29 years after separation 
from active service and, therefore, the presumption is not 
for application.  

While the Board acknowledges that the Veteran is currently 
diagnosed with type II diabetes mellitus, there is no 
indication of a diagnosis during service.  In addition, after 
considering the length of time between service and post-
service diagnosis, and determining that the Veteran does not 
meet the requirements for any relevant presumptions, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for type II 
diabetes mellitus.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.            
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



        (CONTINUED ON NEXT PAGE)





IV.	Peripheral neuropathy of the head, lower extremities, 
and upper extremities

The Veteran contends that his peripheral neuropathy of the 
head, bilateral lower extremities, and upper extremities is 
related to his type II diabetes mellitus and warrants service 
connection on a secondary basis.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The VA treatment records reveal several notations regarding 
numbing and tingling in the right hand and upper arm.  
Furthermore, an April 2005 VA treatment record shows that the 
examining physician noted that the Veteran had the starting 
of peripheral neuropathy, secondary to diabetes mellitus.  

However, the Veteran is not service-connected for type II 
diabetes mellitus.  As a critical element for secondary 
service connection has not been met, i.e. a service-connected 
disability, service connection on a secondary basis must be 
denied.   See Wallin, supra.

Additionally, the Board finds that the Veteran is also not 
entitled to service connection on a direct basis.  

There is no evidence of peripheral neuropathy of the head, 
lower extremities, or upper extremities in the service 
treatment records.  Indeed, the August 1974 separation 
examination report shows that the head, upper extremities, 
lower extremities and feet were all clinically evaluated as 
normal, and neurologic evaluation was negative.  As was 
discussed above, the evidence does not indicate the Veteran 
was exposed to herbicides during service.

Moreover, there is no evidence relating the Veteran's 
peripheral neuropathy of the head, lower extremities, or 
upper extremities to active service.  The Board takes 
particular note of the April 2005 VA treatment record wherein 
the examining physician related the Veteran's peripheral 
neuropathy to his non service-connected diabetes mellitus.  
Furthermore, there is no evidence of a diagnosis of 
peripheral neuropathy until 2005, more than 30 years after 
the Veteran's separation from service.  The Court has 
indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the benefit-of-the-doubt doctrine; 
however, the preponderance of the evidence is against service 
connection for peripheral neuropathy of the head, lower 
extremities, and upper extremities.  Thus, the benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for type II diabetes 
mellitus as a result of exposure to herbicides is denied.  

Entitlement to service connection for peripheral neuropathy 
of the head to include as secondary to type II diabetes 
mellitus is denied.  

Entitlement to service connection for peripheral neuropathy 
of the upper extremities to include as secondary to type II 
diabetes mellitus is denied.  

Entitlement to service connection for peripheral neuropathy 
of the lower extremities to include as secondary to type II 
diabetes mellitus is denied. 




____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


